DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Claim 1 has been deleted and replaced with the following:
--1.	A fluid measurement system, the system comprising:
            at least one of AC compensator configured and adapted to measure a capacitance of a fluid or a spool densitometer configured and adapted to measure a density of the fluid;
            a signal processor operatively connected to at least one of the AC compensator or the spool densitometer, the signal processor configured and adapted to produce a serial word that is indicative of at least one of the density of the fluid from the spool densitometer or the capacitance of the fluid from the AC compensator, the serial word configured to be communicated externally of the signal processor; and
 to allow for improved communication between the velocity of sound signal conditioner and the signal processor. --
	Note: underline portions are how the examiner has changed the claim.

Reasons for Allowance
Claims 1, 3-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a processing system operatively connected to the signal processor to read the serial word and decode the serial word, wherein the processing system includes a velocity of sound signal conditioner to read and decode the serial word, wherein a transmit function of the velocity of sound signal conditioner is configured and adapted to be disabled to allow for improved communication between the velocity of sound signal conditioner and the signal processor.
With respect to claim 11, the prior art does not teach or render obvious the claimed combination, in particular disabling a velocity of sound transmit function of a velocity of sound signal conditioner; producing a serial word that is indicative of at least one of a density of a fluid or a capacitance of the fluid with a signal processor; transmitting the serial word externally of the signal processor; and reading and decoding the serial word with the velocity of sound signal conditioner of a processing system to determine the fluid characteristic value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loveland (EP0059797A2) which teaches a VOC for measuring the flow of a fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853